              Case 3:19-mj-01658-MPS Document 3 Filed 11/25/19 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT

                           ELECTRONIC FILING ORDER IN CRIMINAL CASES

       The parties shall file all documents in this case electronically. Counsel must comply
with the following requirements:

1. Counsel must comply with all applicable Federal Rules of Civil Procedure, the District's
   Local Rules, the requirements set forth in the District's CM/ECF Policies and Procedures
   Manual, and any other rules and administrative procedures which implement the District's
   CM/ECF system.

2. D o c u m e n t s f i l e d e l e c t r o n i c a l l y m u s t b e f i l e d i n O C R t e x t s e a r c h a b l e
   PDF format.

3 . Unless otherwise ordered, on the business day next following the day on which a
    document is filed electronically, counsel must provide chambers with one paper copy of
    the following e-filed documents:

    All pleadings (including briefs and exhibits) relating to the following:

    a. Motions to dismiss;

    b. Motions to suppress;

    c. Motions to modify presentence reports;

    d. Requested jury instructions;

    e. Trial briefs; and

    f. Any other filing that is in excess of 15 pages.



                                                                IT IS SO ORDERED,



                                                                /s/ Michael P. Shea
                                                                Michael P. Shea
                                                                United States District Judge



Rev 3/1/13
